Citation Nr: 1308427	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  11-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependence and indemnity compensation (DIC) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel


INTRODUCTION

The Veteran had active service from April 1952 to April 1953.  He died in December 2007, and the Appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The Appellant, widow of the Veteran, and her son testified at a personal hearing before the undersigned Veterans Law Judge in May 2011, and a transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Board has determined that the November 2011 Board remand instructions were not substantially complied with and as such a remand is necessary.

A remand by the Board confers upon the Appellant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Appellant's claims were remanded in November 2011 in order to send out corrective VCAA notice, obtain outstanding treatment records and subsequently a VA medical opinion.  It was clearly noted that a VA opinion should not be obtained until medical records had been associated with the claims file, so that they could be considered by the VA medical examiner.  This was not completed.  Unfortunately, the March 2012 VA examiner did not have the benefit of numerous private and VA treatment records which were associated with the claims file following the VA opinion.  As such the examiner should be asked to provide an addendum opinion which considers the recently associated VA and private treatment records.

Moreover, although the VA examiner addressed whether the Veteran's service-connected posttraumatic personality disorder was a contributory cause of the Veteran's death from respiratory arrest due to esophageal cancer, with protein malnutrition, the VA examiner did not specifically address the relationship between the Veteran's service-connected posttraumatic personality disorder and the protein malnutrition that played a role in his death.  Therefore, pursuant to Stegall, a remand for compliance with the directives of the Board's prior remand is warranted.
	
Social Security Administration-  The Board notes that a Social Security Administration (SSA) Inquiry in May 2008 reflected that the Veteran was on disability beginning in October 1977.  

VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes the Secretary to obtain. 38 U.S.C.A § 5103A(c)(3); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006). Indeed, the Court has held that where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant. Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  As it is unclear for what disability the Veteran was receiving disability benefits, prior to his death, the Veteran's wife should be contacted to determine whether there are potentially relevant documents.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the Appellant to determine if the Veteran was in receipt of SSA disability benefits prior to his death and if so, for what disability.  If relevant, obtain SSA records, including the medical evidence used to determine disability eligibility.  Any negative search result should be noted in the record.

2.  Furnish the Veteran's claims file to the VA examiner who conducted the March 2012 VA opinion.  The examiner must review all of the pertinent evidence of record, including the evidence associated with the claims file after the March 2012 examination, including the Veteran's VA and private treatment records.  

The VA examiner should prepare an addendum for the purpose of stating whether or not the opinion rendered in March 2012 has changed in light of the newly associated evidence of record.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

The reviewing VA physician is requested to provide opinions as to whether:

a. Is it as least as likely as not (a 50% probability or greater) that the esophageal cancer that caused the Veteran's death had its onset in or was incurred in or aggravated (made worse) by active service or a service-related disability.

b. Is it is at least as likely as not (a 50% probability or greater) that the Veteran's death was caused, hastened, or substantially and materially contributed by a service-connected disability.  

c. Moreover, the VA examiner should address the relationship between the Veteran's service-connected posttraumatic personality disorder and the protein malnutrition that played a role in his death. 

If, and only if, the requested VA examiner is unavailable, a suitable substitute should be furnished the Veteran's claims folder.  
   
The rationale for any opinion expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Upon completion of the above, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Appellant should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


